TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-14-00614-CV



      Atlas Dental, LP; Irma Cantu-Thompson, DDS, PC; Irma Cantu-Thompson;
     Dr. Richard F. Herrscher; Victor M. Zurita, DDS; MAN & CFN Ortho, PLLC,
     Navarro Orthidontix of Irving, PC, Navarro Orthodontix of Ft. Worth, PLLC;
   Navarro Orthodontix of McAllen, PLLC; Navarro Orthondotix of Edinburg, PLLC;
     Navarro Orthondontix, PC; Dr. Carlos F. Navarro; Westmoreland Dental, PA,
   Westmoreland Dental of Garland, PC; Westmoreland Dental and Orthodontics, PA;
          Scottie H. Nguyen, DDS; RGV Smiles by Rocky L. Salinas, DDS, PA;
         Dr. Rocky Salinas; Dr. Stephen Chu; and Dr. Hieu Huynh, Appellants

                                              v.

               The State of Texas and ACS State Healthcare, LLC, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
    NO. D-1-GV-14-000581, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants have filed an unopposed motion to dismiss the appeal. We grant the

motion and dismiss the appeal. Tex. R. App. P. 42.1(a).



                                            __________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Pemberton, and Bourland

Dismissed on Appellants’ Motion

Filed: February 20, 2015